Almond, Judge,
delivered the opinion of the court:
This is an appeal by John A. Steer Company from a judgment of the United States Customs Court, Second Division, which overruled its protest against the collector’s classification of rectangular coordinate plotters1 as “mathematical instruments,” dutiable under paragraph 360 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, at the rate of 2514 percent ad valorem. The importer claimed in the court below that the rectangular coordinate plotters should have been classified under paragraph 360 as “drawing instruments,” dutiable at the rate of 19 percent ad valorem. The Customs Court, on the authority of this court’s decision in United States v. F. Weber Co., 25 CCPA 433, T.D. 49506, held that the instruments were properly classified as “mathematical instruments.”
*68The questions presented here for review are (1) whether appellant has overcome the presumption of correctness of the Collector of Customs classification of the subject goods as “mathematical instruments” and (2) whether there is sufficient evidence to sustain appellant’s claim that the subject goods are “drawing instruments.” Upon consideration of the evidence adduced below and the applicable law, we find for appellant on the stated question and therefore reverse the decision below.
Paragraph 360 of the Tariff Act of 1980, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, provides in pertinent part :
Scientific and laboratory instruments, apparatus, utensils, appliances (including mathematical instruments but not including surveying instruments), and parts thereof, wholly or in chief value of metal, * * * finished or unfinished, not specially provided for:
* * * * * * *
Other * * *_25%% ad val. Drawing instruments, and parts thereof, wholly or in chief value of metal_19% ad val.
The only testimony in the case is by one Francis X. McWilliams, the sales manager for the industrial electronics division of Aero Service Corp. (Aero), the actual importer here. Aero is engaged in topographic mapping and geophysical surveying. It also prepares maps used to teach geography in schools and manufactures industrial electronic instruments such as plotting equipment operated from computers.
The description of the subject instriunent and the manner in which it operates is most accurately depicted by Mr. McWilliams’ testimony adduced on both direct and cross-examination. The pertinent testimony reads:
Q. Will you kindly state what a coordinatograph is? A. Yes. It is a unit which is used to draw lines.
Q. And, why do you refer to it as a drawing instrument? Because it is equipped with a ruling pen and is used to draw lines parallel to X and Y.
* * * * * * *
Q. Now, you indicated that a coordinatograph draws parallel lines. A. That is correct. It draws only lines which are parallel to each other.
Q. Is that done accurately by this instrument? A. Very accurately.
Q. To what extent is this instrument accurate in drawing parallel lines ?
A. The instrument’s accuracy is 15/10,OOOths of an inch in 47 and '% inches.
* * * * * * *
Q. Now, what type of person uses a coordinatograph? A. A draftsman.
Q. And, what is a draftsman? A. Essentially a draftsman accepts information which has been perhaps provided by an engineer and creates this information into a graphic form.
*69Q. Does a coordinatograpli operate upon a material with a particular kind of surface? A. The eoordinatograph will draw lines on any surface that can accept a drawn line.
* * * * * * *
Q. According to your knowledge and experience, are coordinatographs used for mathematical applications? A. None that I know of.
Q. Can you explain that more fully please? A. Yes. The unit is used only to draw lines and in order to do any type of calculations, you would be required to have more than one unknown value, so you have to have several values in order to do any computation.
Q. And, does a eoordinatograph provide you with more than one unknown factor? A. Since it only draws, it doesn’t provide you with any figures that you could do computation with.
Q. Can you compute with a eoordinatograph? A. No.
* * * * * * *
XQ. Does this instrument draw cross lines? A. Well, if you mean lines which are perpendicular and parallel to the rails, yes.
XQ. In other words, it does more than draw parallel lines, is that correct? A. No, I didn’t say that. They draw a line perpendicular to each other that would be still parallel to X and Y.
* * * * * * *
XQ. And, do you have a microscope there? A. Yes.
XQ. What is the purpose of the microscope? A. To observe points, intersections of the lines that you have drawn.
* * * * * * *
XQ. In other words, when you draw a line perpendicular to another line, you really make an X, am I right? A. That is correct.
* * * * * * *
XQ. It makes a point, does it not, where the two lines cross would be the center point of the perpendicular line to the other line? A. That would be the center point of the intersection of those lines.
* * * * * * *
XQ. And, isn’t that used for computing the distances of elevations of mountains and ranges and rivers and so forth? A. Absolutely not.
XQ. Now how do you use this instrument in connection with determining elevations? A. You don’t use it in determining elevations.
* * * * * * *
XQ. In other words, by the use of this article, you could not tell the elevation of a mountain? A. No, indeed.
XQ. Or, the depth or height? A. No.
* * * * * * *
XQ. By what method on the Exhibit Number 1 which is the instrument involved here, can you determine the length of the lines which you are drawing? A. Almost the same as you would with a ruler. A ruler has numbers on it and you can either draw a line of 12 inches or you can measure a line and it reads 12 inches. This unit is a rack and pinion so that you can either draw a line of a given dimension or you can look at your manuscript and determine if that line is drawn at the correct length.
*70XQ. In other words, you can determine the length of a line by the use of this instrument? A. You can measure the length of the same as you had drawn the line.
* * * * * * *
XQ. Is this article used at all in computing in any manner whatsoever. A. None that I am aware of.
* * * * * * *
XQ. What are coordinates? A. They would be the values which would locate something precisely, such as longitude and latitude.
XQ. And, would that be by any mathematical computation? A. The mathematics of longitude and latitude has been established long before you get it to a plotter.
Distillation of this and the remainder of the testimony compels one to the conclusion that the subject goods are nothing more or less than instruments for drawing extremely accurate parallel lines.
The principal definition in Webster’s Third New International Dictionary (1961 ed.) for the term “mathematics” reads: a science that deals with the relationship and symbolism of number and magnitudes and that includes quantitative operations and the solution of quantitative problems. The same source defines “drawing” as: the projection of an image or a series of points by the forming of lines on a surface (as by use of a pencil, pen, or etcher’s point).
The latter definition is, in our view, aptly descriptive of the function of a rectangular coordinate plotter as it has been described by the testimony of record.  The fact that a rectangular coordinate plotter, with all its sophisticated paraphernalia, is capable of inscribing extremely accurate parallel lines is not detrminative of the issue. It is this latter attribute of the subject goods upon which the appellee has focused its attention in contending for the mathematical instrument classification.
Of necessity, classification requires a case-by-case approach. We eschew any attempt to formulate a definition of mathematical instrument or drawing instrument. Generally, one would consider a mathematical instrument to be designed to perform a mathematical operation such as adding, subtracting, multiplying, dividing, integrating, etc. Here, the uncontroverted testimony is that rectangular coordinate plotters can perform none of these operations. Appellant states in his brief:
The coordinatographs here under appeal are not used in connection with the science of mathematics. They do not calculate. They do not themselves perform a mathematical operation. They can not be used to determine a surface area except as a ruler. They do not record height or an angle of inclination. They can not be used for any mathematical applications. Their only function is -to enable a draftsman to draw straight parallel lines accurately, one line at a time. * * *
*71The testimony supports appellant’s contentions. While not desiring to ascribe controlling weight to any or all of these functions, or more precisely, the absence thereof, we do believe they serve to illuminate the distinction between an instrument which is mathematical in operation and one which is not. 'Certainly, the lack of these functions tends to argue against the classification contended for by appellee.
The court below considered our decision in United States v. F. Weber Co., supra, as controlling over the case at bar. There this court upheld the importer’s claim that a pantograph should be classified as a mathematical instrument rather than as a drawing instrument. As we stated above, each case of this sort must be determined on its own facts and thus we see no compelling reason for adhering to Weber which concerned classification of a device different from the one here in issue.
Appellant has made the following comparison between the coordinate plotters here in issue and the pantographs of the Weber case:
1. A pantograph is entirely different from a coordinatograpli, and the two articles perforin completely different functions.
2. A pantograph operates automatically to reproduce a new image of the same shape tout to a different scale from the original script. It performs these things itself with mathematical precision and it must toe adjusted to reproduce the new drawing to the desired scale.
3. A coordinatograph is like a ruler having only one scale. It does nothing automatically. It is an accurate ruler, hut it performs no mathematical function by itself.
We think there is substantial merit in the distinction appellant makes. We further express our agreement with the several lower court decisions cited by appellant concerned with the classification of goods as mathematical instruments. In holding that a calculator was a mathematical instrument, the court in A. S. Aloe & Co. v. United States, 53 Treas. Dec. 973, Abs. 5743, stated:
By raising or lowering the outer cylinder to the desired figures on the tatole one may calculate mathematically with the aid of this apparently simple and compact device. * * *
In Keufel & Esser Co. v. United States, 56 Treas. Dec. 902, Abs. 10193 (see also F. Weber Co. v. United States, 71 Treas. Dec. 761, T.D. 48961), the trial court held that planimeters “used to calculate the area of a circular surface” should be classified as mathematical instruments.
In Engis Equipment Co. v. United States, 16 Cust. Ct. 86, C.D. 990, the lower court held that clinometers should be classified as mathematical instruments, stating:
* * * the imported clinometers operate mechanically to record with mathematical precision the angle of inclination of plane surfaces, a result which would *72otherwise require a careful mathematical calculation, or recourse to certain devices, other than clinometers, equipped to measure angles.
We find the decision below upholding the classification of the rectangular coordinate plotters as mathematical instruments to be clearly contrary to the weight of the evidence. United States v. Charles Garcia & Co., 48 CCPA 140, C.A.D. 780. The evidence, in our opinion, affirmatively supports appellant’s claim that the plotters are drawing instruments.
For the foregoing reasons, the judgment of the Customs Court is reversed.

 The subject goods are also denominated a rectangular coordinatograph. The two terms describe the same instrument.